NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2328-18T3

JAY SHETH and
RAHKEE SHETH,

          Plaintiffs-Appellants,

v.

MORRIS BOULEVARD, II,
LLC, STONEHYRST COMPANY
TRUST, LORRAINE MOCCO,
PETER MOCCO, GRAND STREET
PROPERTY MANAGEMENT, LLC,
GRAND & JERSEY, LLC, LIBERTY
HARBOR NORTH II URBAN RENEWAL
COMPANY, LLC, and SEAN YOUNG,

     Defendants-Respondents.
_________________________________

                   Submitted January 16, 2020 – Decided July 23, 2020

                   Before Judges Nugent and Suter.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Hudson County, Docket No. L-0474-14.

                   The Feinsilver Law Group, PC, attorneys for appellants
                   (David Feinsilver and H. Jonathan Rubinstein, of
                   counsel and on the briefs).
             Scarpone & Vargo, LLC, attorneys for respondent
             Liberty Harbor North II Urban Renewal Company
             (James A. Scarpone and Bruce D. Vargo, on the brief).

             Law Offices of Shannon Garrahan, PC, attorneys for
             respondents Morris Boulevard, II, LLC, Stonehyrst
             Company Trust, Lorraine Mocco, Peter Mocco, Grand
             Street Property Management, LLC, Grand & Jersey,
             LLC, and Sean Young, join in the brief of respondent
             Liberty Harbor North II Urban Renewal Company.

PER CURIAM

        Plaintiffs, Jay and Rahkee Sheth, appeal from Law Division orders that

confirmed an arbitration award under New Jersey’s Alternative Procedure for

Dispute Resolution Act (APDRA), N.J.S.A. 2A:23A-1 to -30, and denied their

motion for reconsideration. When parties to an APDRA arbitration file a Law

Division action challenging such awards, they are entitled to a decision

specifically addressing their claims and applying relevant statutory standards.

Because the trial court's brief written explanation in this case does not satisfy

these requirements, we exercise our supervisory authority, vacate the orders, and

remand for oral argument and a new decision. The trial court's decision should

specifically address plaintiffs' arguments and apply the statutory standards to

them.




                                                                         A-2328-18T3
                                       2
      These are the underlying facts. In 2006, defendant Liberty Harbor North

Brownstone Condominium Urban Renewal, LLC, (Liberty) began a

redevelopment project in Jersey City. According to the initial public offering

statement approved by Jersey City officials, Liberty described its residential

units, or condominiums, as having five floors with an unfinished basement,

which collectively were considered "residential space." On July 24, 2012,

plaintiffs entered into a Subscription and Purchase Agreement with Liberty to

buy one of the units, (the condo or the property) for $1,085,000. The parties

agreed to close on December 1, 2012.

      A portion of the Liberty redevelopment project, including the condo, was

in a designated flood zone. This became an issue in the wake of Superstorm

Sandy, which occurred in October 2012, before closing. After Sandy, the

redevelopment project was deemed "a site-wide violation," and Jersey City's

construction codes prohibited issuance of any certificates of occupancy until the

flood zone issues were resolved. Liberty informed plaintiffs it could not close

on time but arranged a one-year lease between plaintiffs and defendant Morris

Boulevard II, LLC, for a rental unit. Plaintiffs' monthly rent payments of $3900

would be credited against the purchase price of the condo.




                                                                         A-2328-18T3
                                       3
      On May 9, 2013, Liberty obtained a temporary sixty-day certificate of

occupancy. On May 23, 2013, defendant Peter Mocco, an attorney and owner

of Liberty, sent a "time of the essence" letter to plaintiffs informing them closing

would take place on June 11, 2013. Plaintiffs agreed to the closing date provided

certain "punch-list items" were addressed. Plaintiffs sent an inspector to the

property on two occasions, but he could not conduct the inspection because the

property remained under construction. Because there was no substantiation the

punch-list items had been addressed, plaintiffs refused to close on June 11.

      On July 26, 2013, Mocco's daughter, Marjorie, also an attorney, sent a

letter to plaintiffs on behalf of Liberty terminating the purchase agreement

because plaintiffs had not closed on June 11, 2013, as required by the time of

the essence letter. Plaintiffs responded with a demand to close on August 9,

2013, which Liberty rejected.

      Mocco next arranged to transfer the condo from Liberty to Stonehyrst

Company Trust (the trust) for $750,000. Mocco was the trust's settlor, his

children the beneficiaries, and his brother Joseph the sole trustee. Mocco's wife,

Lorraine, loaned the $750,000 to the trust, but denied having knowledge of the

property or trust terms. In August 2013, title to the condo was transferred to the




                                                                            A-2328-18T3
                                         4
trust, the deed was recorded, and the trust listed the condo for sale for

$1,500,000.

      Disputing the legality of the condo's sale to the trust, plaintiffs filed a

Superior Court action against Liberty and thereafter an action against the other

defendants. The parties eventually agreed to arbitrate their disputes pursuant to

the APDRA. The Superior Court actions were dismissed.

      Following numerous hearings, the arbitrator determined Liberty

unjustifiably terminated the purchase agreement and transferred the condo to the

trust. Finding a breach of contract and fraudulent conveyance, the arbitrator

ordered specific performance of the purchase agreement.

      The arbitrator based his decision to order specific performance, in part, on

the testimony of a Jersey City construction official. The arbitrator found that

for plaintiffs to receive the benefit of their bargain, all five floors of the condo,

including the basement, had to be brought into compliance with applicable

codes. As the arbitrator understood, Liberty had to do whatever was "reasonably

necessary" to obtain and secure a variance to complete construction of the

condo.

      Ordering the purchase price of the condo to be what the trust paid,

$750,000, the arbitrator concluded plaintiffs would receive the benefit of their


                                                                             A-2328-18T3
                                         5
bargain and found they had no remaining ascertainable loss. The arbitrator

dismissed plaintiffs' additional claims under the New Jersey Consumer Fraud

Act (CFA), N.J.S.A. 56:8-1 to -224, and their request for attorney's fees.

      One month after the arbitrator's written decision, plaintiffs' counsel wrote

to the arbitrator to raise "a serious concern" about the Jersey City construction

official's testimony. Counsel explained he had asked the official for clarification

about his testimony in terms of the award, and the official responded that his

testimony was "taken out of context" with respect to Liberty obtaining a

variance. According to the official, the matter would only be addressed upon

"presentation of documents, drawings, [and] engineering investigations" for the

entire Liberty complex.

      On June 28, 2018, the arbitrator held a settlement conference to address

the construction official's change in position. The parties could not agree on

terms under which to reopen the hearing for further testimony. Thus, the same

day, the arbitrator issued an order and award based on his previous decision.

      The arbitrator's award required Liberty to complete the following within

sixty days: finish construction of the condo; obtain all necessary permits; obtain

a variance on the property so all five floors would be deemed residential and

safe; and transfer title of the condo to plaintiffs for $750,000 upon completion


                                                                           A-2328-18T3
                                        6
of construction. On the cover page of the order, the arbitrator wrote, "the orde r

is executed fully acknowledging that without a change of position by the Jersey

City construction code additional litigation will be required."

      Three months later, plaintiffs moved to confirm in part and modify in part

the arbitration award. They cited the construction official's change in position

and contended that because specific performance would not occur in the

foreseeable future, they would not receive the benefit of their bargain. In

addition, they argued the arbitrator had misapplied the law to the facts presented

to him and thus erroneously decided their CFA claim and claim for benefit-of-

the-bargain damages.      They also alleged the arbitrator had inadequately

performed his duties by failing to address at least one of their claims. They

sought modification of the award or a remand to the arbitrator based on changed

circumstances.    Plaintiffs did not "request oral argument unless timely

opposition is filed, in which case oral argument is requested pursuant to Rule

1:6-2(d)."

      The trial court confirmed the arbitration award. The court found "no

erroneous fact-finding or conclusions of law by the arbitrator. Limiting the

arbitration award to specific performance is well within the arbitrator's purview




                                                                          A-2328-18T3
                                        7
and wholly supported by the record. The parties agreed to submit to binding

arbitration."

         The trial court modified and signed a proposed order submitted by

plaintiffs. The order includes in its introductory form language that it is based

on "the reasons stated by the Court on the record." Although the trial court did

not strike the language, the court noted in its written notations on the order,

"[o]pposition papers were received and considered." The court's short written

explanation of its decision does not reference a supplemental oral decision.

Plaintiffs have represented on their notice of appeal "there is no verbatim record

for this appeal." The trial court did not have oral argument as requested by

plaintiffs.

         One month later, plaintiffs moved for reconsideration and expressly

requested "oral argument on the motion." On January 11, 2019, the court denied

plaintiffs' motion for reconsideration. The court noted on the memorializing

order:

                [T]he motion for reconsideration was not timely filed.
                Moreover, since the basis for the relief requested is acts
                or omissions of the defendants alleged to have occurred
                AFTER the matter was arbitrated, the moving party
                herein is free to file a new action since, admittedly, the
                facts are outside the scope of the adjudicated case and
                provide an independent basis for a separate action.


                                                                             A-2328-18T3
                                            8
      Plaintiffs filed this appeal. They urge us to exercise our supervisory

function and review the trial court's orders because, among other reasons, the

trial court denied their request for oral argument and failed to specifically

address their arguments and analyze them by applying relevant legal principles

to the arbitrator's decision. They also argue the trial court erred by denying their

motion for reconsideration as untimely. Defendants respond that there is no

basis for plaintiffs' appeal under the APDRA and plaintiffs' appeal of the order

denying their motion for reconsideration is irrelevant to the confirmation of the

arbitration award.

      The relevant APDRA sections concerning vacation, modification, or

correction of arbitration awards provide:

            b. In considering an application for vacation,
            modification or correction, a decision of the umpire on
            the facts shall be final if there is substantial evidence to
            support that decision; provided, however, that when the
            application to the court is to vacate the award pursuant
            to paragraph (1), (2), (3), or (4) of subsection c., the
            court shall make an independent determination of any
            facts relevant thereto de novo, upon such record as may
            exist or as it may determine in a summary expedited
            proceeding as provided for by rules adopted by the
            Supreme Court for the purpose of acting on such
            applications.

            c. The award shall be vacated on the application of a
            party who either participated in the alternative
            resolution proceeding or was served with a notice of

                                                                            A-2328-18T3
                                         9
            intention to have alternative resolution if the court finds
            that the rights of that party were prejudiced by:

            (1) Corruption, fraud or misconduct in procuring the
            award;

            (2) Partiality of an umpire appointed as a neutral;

            (3) In making the award, the umpire’s exceeding their
            power or so imperfectly executing that power that a
            final and definite award was not made;

            (4) Failure to follow the procedures set forth in this act,
            unless the party applying to vacate the award continued
            with the proceeding with notice of the defect and
            without objection; or

            (5) The umpire’s committing prejudicial error by
            erroneously applying law to the issues and facts
            presented for alternative resolution.

            [N.J.S.A. 2A:23A-13(b) and (c).]

      A party to arbitration under the APDRA may seek to vacate, modify, or

correct an award by initiating a summary application with the Superior Court.

N.J. Mfrs. Ins. Co. v. Specialty Surgical Ctr. of N. Brunswick, 458 N.J. Super.

63, 67 (App. Div. 2019) (citing N.J.S.A. 2A:23A-13). Generally, once the

Superior Court makes its decision on a summary action challenging the APDRA

award, "[t]here shall be no further appeal or review of the judgment or decree."

N.J.S.A. 2A:23A-18(b). However, in rare circumstances where public policy

requires appellate review, the Appellate Division is required "to carry out its

                                                                          A-2328-18T3
                                       10
'supervisory function over the courts.'" Specialty Surgical, 458 N.J. Super. at

68 (quoting Mt. Hope Dev. Assocs. v. Mt. Hope Waterpower Project, L.P., 154

N.J. 141, 152 (1998)). The supervisory function exception applies only in

"exceptional instances." Id. at 68-69 (finding public policy supported appellate

review due to conflicting interpretations of a code provision, and general

"absence of needed precedent"); Kimba Med. Supply v. Allstate Ins. Co., 431

N.J. Super. 463, 482-83 (App. Div. 2013) (finding public policy supported

appellate review due to "unsettled questions of statutory interpretation" which

had not yet been addressed in published cases); Selective Ins. Co. of Am. v.

Rothman, 414 N.J. Super. 331, 341-42 (App. Div. 2010) (finding public policy

supported appellate review when the trial court erroneously determined

physician assistants could perform procedures explicitly reserved for licensed

doctors according to the relevant statute).

      Precedent supports the exercise of our supervisory function. A party

challenging an APDRA decision is "entitled to a ruling applying the relevant

statutory standards." Morel v. State Farm Ins. Co., 396 N.J. Super. 472, 476

(App. Div. 2007). Thus, we may exercise our supervisory function "to ensure

that trial courts utilize the standards contained in N.J.S.A. 2A:23A-13 when

examining an [APDRA] award, and that trial courts articulate an analysis of how


                                                                        A-2328-18T3
                                       11
those standards apply to the facts and circumstances of a given case." Liberty

Mut. Ins. Co. v. Garden State Surgical Ctr., L.L.C., 413 N.J. Super. 513, 526

(App. Div. 2010).

      In other words, a trial court reviewing an APDRA decision must provide

some insight into whether it applied the proper standards, and how it reached its

decision. See ibid. (holding where the trial court has failed to provide a decision,

written or oral, demonstrating its application of the relevant standard or how it

reached its determination, "[i]n such a circumstance, we are entitled--indeed,

obligated--to exercise our supervisory function and remand for further

proceedings consistent with APDRA.")

      Here, the trial court did not provide an adequate basis for its decision.

Plaintiffs challenged the award with regard to specific performance, receiving

the benefit of their bargain, and relief under the CFA. After refusing to hear

oral argument, the trial court confirmed the arbitration award, apparently on the

papers, and stated its reasons in four sentences:

            Motion is GRANTED, in part. Applying APDRA to
            this case, the court finds no erroneous fact-finding or
            conclusions of law by the arbitrator. Limiting the
            arbitration award to specific performance is well within
            the arbitrator's purview and wholly supported by the
            record. The parties agreed to submit to binding
            arbitration.


                                                                            A-2328-18T3
                                        12
      Plaintiffs were entitled to a ruling that considered their "specific claims."

Morel, 396 N.J. Super. at 475; see also Rule 1:7-4(a) ("The court shall, by an

opinion or memorandum decision, either written or oral, find the facts and state

its conclusions of law thereon in all actions tried without a jury, [and] on every

motion decided by written order that is appealable as of right . . . ."). They were

entitled to an analysis of their claims and an explanation why each of their

claims either did or did not satisfy the statutory criteria for vacation,

modification, or correction of an arbitrator's award.

      The trial court's orders are vacated and the matter is remanded . The trial

court shall afford the parties oral argument if requested and issue a decision that

applies the relevant statutory standards to plaintiffs' arguments.

      Vacated and remanded for further proceedings consistent with this

decision. We do not retain jurisdiction.




                                                                           A-2328-18T3
                                       13